             Case 2:20-cv-00916-TSZ Document 21 Filed 03/26/21 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
        DAVID ENGELSTEIN,
 8                          Plaintiff,
 9          v.

10      UNITED STATES DEPARTMENT OF
        AGRICULTURE, UNITED STATES
11      FOREST SERVICE, UNITED                   C20-916 TSZ
        STATES DEPARTMENT OF
12      HIGHWAYS, UNITED STATES
        DEPARTMENT OF
13      TRANSPORTATION, UNITED
        STATES FEDERAL HIGHWAY
14      ADMINISTRATION, WESTERN
        FEDERAL LANDS HIGHWAY
15      DIVISION, and DOES I–X,

16                          Defendants.

17      DAVID ENGELSTEIN.

18                          Plaintiff,
                                                 C20-1809 TSZ
            v.
19
        STATE OF WASHINGTON and KING             MINUTE ORDER
20      COUNTY, a political subdivision of the
        State of Washington, and DOES I–XV.
21
                            Defendants.
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-00916-TSZ Document 21 Filed 03/26/21 Page 2 of 2




 1
        The following Minute Order is made by direction of the Court, the Honorable
 2 Thomas S. Zilly, United States District Judge:

 3        (1)    The Court hereby CONSOLIDATES the above-captioned cases,
   Case Nos. C20-916 TSZ and C20-1809 TSZ, for all purposes. All future pleadings,
 4 motions, briefs, and other papers shall be filed only in Case No. C20-916 TSZ. The
   Clerk is DIRECTED to CLOSE Case No. C20-1809 TSZ.
 5
           (2) The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

           Dated this 25th day of March, 2018.
 7

 8                                                 William M. McCool
                                                   Clerk
 9
                                                   s/Gail Glass
10                                                 Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
